Citation Nr: 1219501	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for chronic migraine headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

B.D.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which increased the disability evaluation for service connected chronic migraine headaches to 30 percent, effective June 20, 2005.

This case has a complicated procedural history, which is addressed below.


FINDINGS OF FACT

1.  The Veteran did not submit a timely substantive appeal on the issue of entitlement to a higher initial disability evaluation for chronic migraine headaches.

2.  The February 2004 rating decision is final.

3.  The evidence of record does not demonstrate that the Veteran was entitled to a 30 percent disability rating for chronic migraine headaches prior to June 20, 2005.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.202, 20.1103 (2011).

2.  An effective date earlier than June 20, 2005, for an increased disability rating of 30 percent for the Veteran's chronic migraine headaches is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.151(a), 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the effective date following the grant of an increase in disability evaluation.  In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letter in October 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  However, the appellant was never informed of how VA determines disability ratings and effective dates.  Except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the appellant, a reasonable person should have been able to understand what evidence was necessary to establish disability ratings and effective dates.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Procedural History

The Veteran was initially granted service connection for migraine headaches in a February 2004 rating decision, which assigned a disability evaluation of 10 percent, effective June 6, 1997.  Notice of this rating decision was mailed on March 11, 2004.

Under VA regulations, an appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The Veteran filed two statements, both dated May 2004, expressing his disagreement with the effective date and disability evaluation, which were received in May 2004 and June 2004, respectively.  These statements were accepted as separate NODs for the issues of effective date and disability evaluation.  The Veteran, through his attorney, has argued that the presence of two such statements should be construed as a NOD and subsequent SOC.  See Brief for the Appellant, pp. 6-10; Reply Brief for the Appellant, pp. 2-3.  The Board rejects this argument and the attorney's classification of the SOC as a mere formality.  See April 2012 Written Brief Presentation.  Under 38 C.F.R. § 20.200, a prerequisite for a timely filed substantive appeal is a SOC.  As both statements were received prior to issuance of an SOC, these statements are seen as NODs.  At this point, the record divides.

Pursuant to the July 2004 Board remand instructions, the Appeals Management Center (AMC) issued a statement of the case (SOC) on December 20, 2004, with regard to the disability evaluation.  A notification letter dated December 21, 2004, was sent to the Veteran along with the SOC.  This letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also included the provision that if the substantive appeal was not filed within 60 days, the Veteran's case would be closed, and informed the Veteran that a request for an extension should be made prior to the expiration if the time limit.  

The Board notes that the Veteran's attorney erroneously referred to a one-year period following receipt of the NOD in his brief before the Court; thereby extending the deadline for submission of a Substantive Appeal to June 2005.  See Brief for the Appellant, p. 3.  This is incorrect.  As stated in the December 2004 notice letter, under VA regulation, a Substantive Appeal must be filed within 60 days of the date that the agency of original jurisdiction mails the Veteran the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  38 C.F.R. § 20.302(b).  The NOD can be filed at any time within one year of the letter notifying the Veteran of the rating decision.  See 38 C.F.R. § 20.302(a).  Thus, the time between receipt of the NOD and the deadline for submission of a Substantive Appeal varies and could even be less than one year.  Therefore, the Board finds that the deadline for submission of a Substantive Appeal in this case was March 11, 2005.

The Veteran did not submit a VA Form 9 or an extension request prior to March 11, 2005.  See 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303; but see Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the statutory timeline for the submission of a substantive appeal is not jurisdictional in nature and allowing VA to waive any applicable timeliness requirement in some circumstances.).  VA did not waive the timeliness requirement.  Thus the February 2004 rating decision became final with regard to the disability evaluation.  See 38 C.F.R. §§ 3.104, 20.1103.

The Board notes that the August 2005 development letter from the RO stated that despite the notice letter dated March 11, 2004, the computer system indicated a notification date of June 1, 2004.  Under the presumption of administrative regularity, it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found that the presumption of regularity applied to VA.  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has made no assertion that he did not receive notice of this rating decision in March 2004 as stamped on the face of the notice letter.  Moreover both NODs to that decision were received prior to June 1, 2004.  Thus, the presumption of administrative regularity is not rebutted.  

The Veteran filed an untimely VA Form 9, which was received by VA on June 20, 2005, several months after the expiration of the relevant time limit.  Even if the June 1, 2004 date of notification of the rating decision could be accepted - if the presumption of regularity had been rebutted, the Form 9 was not received until 
June 20, 2005, more than 60 days after the December 2004 SOC and more than one year after the rating decision notification.  This form was instead accepted as the Veteran's request for an increased evaluation for his migraine headaches.  In the August 2006 rating decision, VA granted the increase evaluation, effective 
June 20, 2005, the day this claim was received. 

Later, pursuant to an October 2006 Board remand, the AMC issued a statement of the case (SOC) on December 4, 2006, with regard to the effective date of that initial evaluation.  The appeal for this claim was perfected.  In a November 2008 decision, the Board denied the Veteran's claim of entitlement to an effective date earlier than June 6, 1997, for the grant of service connection for chronic migraines status-port closed head injury.  

Also in that November 2008 decision, the Board found that the issue of entitlement to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for chronic migraine headaches had been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board found that it did not have jurisdiction over that issue and referred it back to the AOJ for appropriate action.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In an September 2010 Memorandum Decision, the Court determined that the Board did have jurisdiction over this issue and vacated the November 2008 Board decision with regard to the issue entitlement to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for chronic migraine headaches alone and remanded the case to the Board for further appellate review.

In the September 2010 Memorandum Decision, the Court expressly found the Veteran's claims regarding an earlier effective date for the initial grant of service connection for migraine headaches and the initial 10 percent evaluation, to be abandoned.  Thus, the Court affirmed the remainder of the Board's November 2008 decision.  Accordingly, only the question of entitlement to an earlier effective date for the 30 percent evaluation for chronic migraine headaches is addressed herein.

Analysis

The Veteran contends that he is entitled to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for his chronic migraine headaches.

Generally, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For increased disability compensation claims, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine).  Thus, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

First, the Board will address the date a claim for increase was received.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The current effective date of June 20, 2005, reflects the date that the untimely VA Form 9 was received and accepted instead as a claim for an increased evaluation.  In the interim between the final February 2004 rating decision granting service connection, and the June 2005 claim for an increased rating, the Veteran did not submit a formal claim for an increased evaluation.  38 C.F.R. § 3.151.  

The Board has reviewed the Veteran's submissions between February 2004 and June 2005 for any document that could be construed as an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  In this regard, the Veteran submitted the two statements expressing his disagreement with the February 2004 rating decision and a request to reschedule examinations related to other disabilities dated January 2005.  The NODs express dissatisfaction with the initial disability evaluation and began the appellate process.  In the May 2004 NOD, the Veteran stated that he was appealing the 10 percent evaluation for his headaches and argued that the award should have been applied retroactively back to 1985.  In the June 2004 NOD, the Veteran also stated that he felt the 10 percent evaluation was inadequate, calling it both "not enough" and "a slap in the face."  He stated that he had suffered from recurring headaches since a head injury in service and had not been properly treated.  Neither letter quantified the Veteran's headaches.  Thus, the benefits sought by those letters was accepted as an appeal of the initial disability evaluation, not a claim for an increased evaluation.  The rescheduling request related to other disabilities and therefore is not relevant to this claim.  Therefore, none of these submissions can be construed as an informal claim for an increased evaluation.  

Additionally, the submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  In this regard, the Veteran's VA outpatient treatment records for the relevant time period, from February 2004 to June 2005, have been reviewed.  These records show treatment for other conditions, primarily substance abuse.  The Veteran's migraines are noted in passing, specifically in his February 2005 VA joints examination which refers to his in-service head injury in its past medical history section and later refers to the Veteran's recurrent treatment for back pain and headaches without quantifying the frequency of treatment or headaches.  At that time, the Veteran was already service connected for migraine headaches and assigned a 10 percent disability evaluation; therefore, evidence that merely shows that the Veteran suffered from migraines is not probative.  Insofar as the Veteran is arguing that his headache disability warrants a higher disability evaluation, the severity and frequency of his migraine headache is at issue.  This record does not address this and the frequency of the Veteran's migraines is not otherwise quantified in any VA medical record from this period.  Thus, no medical treatment record during this time period constitutes an informal claim for an increased evaluation.

Now, the Board will address when the increase in disability occurred, if factually attainable.  Specifically, whether this date is within one year prior to the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 30 percent disability evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Thus, the date on which the increase in disability actually occurred would be the date on which the Veteran's symptoms reflected this criteria.  Again, the medical evidence of record during the relevant time period is sparse and does not show an increase in the Veteran's chronic migraine headache symptoms.  As such, the date on which the increase in disability occurred cannot be factually attained.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an effective date prior to June 20, 2005 for the assignment of a 30 percent disability rating.  As already noted, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the June 2005 statement is the earliest document that can be construed as a claim for an increased evaluation.  Likewise, the medical evidence of record from this time period does not show an increase in the Veteran's chronic migraine headache symptoms.  As this evidence does not suggest that the Veteran was entitled to a 30 percent disability rating for his chronic migraine headaches one year prior to filing his increased disability rating claim, there is nothing of record to demonstrate entitlement to an effective date prior to June 25, 2005, the date of the Veteran's claim for an increased disability evaluation, for the assignment of a 30 percent disability rating. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for chronic migraine headaches must be denied.


ORDER

Entitlement to an effective date prior to June 20, 2005, for the assignment of a 30 percent disability evaluation for chronic migraine headaches is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


